Citation Nr: 0027455	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error (C&UE) with 
regard to a December 1986 RO decision which assigned a 70 
percent evaluation for the veteran's service-connected post-
traumatic stress disorder (PTSD).
 

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When this appeal was certified to the Board, 
the RO had originally characterized the issues in broad 
terms, developing the claims as being, essentially, C&UE with 
regard to decisions which did not afford the veteran a total 
rating for PTSD prior to January 22, 1991, and whether new 
and material evidence had been received to reopen the 
veteran's claim for a total rating for service-connected PTSD 
prior to January 22, 1991.  As will be discussed below, a 
review of the veteran's contentions and the transcripts of 
his oral testimony at his RO and VA Central Office (CO) 
hearings show that it was not his intent to reopen a 
previously denied increased rating claim, but rather he 
intended to collaterally attack the determination in an RO 
rating decision, specifically identified as dated in December 
1986, on the basis of clear and unmistakable error.  
Therefore, in order to better reflect the veteran's 
contentions, the Board identifies the issue on appeal as 
being whether there was C&UE with regard to a December 1986 
RO decision which assigned a 70 percent evaluation for the 
veteran's service-connected PTSD.


FINDINGS OF FACT

1.  The December 1986 RO rating decision, which granted a 70 
percent rating for service-connected PTSD, was affirmed by, 
and subsumed in, an August 1988 Board decision.

2.  No allegation of error, relative to whether a December 
1986 RO rating decision (which granted a 70 percent rating 
for service-connected PTSD) involved C&UE, comprises a 
legally cognizable claim of C&UE.  




CONCLUSION OF LAW

A December 1986 RO rating decision which granted a 70 percent 
rating for service-connected for PTSD was subsumed by an 
August 1988 Board decision and is immune to collateral 
attack.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.105(a), 20.1104 (1999); Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994); 
Duran v. Brown, 7 Vet. App. 216 (1994); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims file shows a February 1986 RO decision 
granted service connection and a 30 percent rating for PTSD, 
effective from the date on which he filed his claim for 
service connection for this psychiatric disability in August 
1982.  The RO's allowance implemented a favorable appellate 
determination of the Board in January 1986.

Subsequently, the veteran reopened his claim in September 
1986, seeking an increased evaluation in excess of 30 percent 
for PTSD.  In an RO rating decision dated in December 1986, 
he was granted a 70 percent rating for PTSD.  The 70 percent 
rating was confirmed in two RO rating decisions dated in 
April 1987 and May 1987.  The veteran appealed the December 
1986 decision to the Board and, in an August 1988 appellate 
decision, the Board affirmed the December 1986 RO rating 
determination.

The veteran is currently rated as totally disabled due to 
PTSD as of January 1991.  In August 1997, he filed a claim 
which alleged clear and unmistakable error with regard to the 
December 1986 RO rating decision.  In his various written 
statements and in his oral testimony, as presented at a 
December 1997 RO hearing and a June 2000 CO hearing, the 
veteran contended that the RO erred in December 1986 because 
it failed to consider all of the pertinent facts of the case 
and the applicability of pertinent laws and regulations, 
including the individual unemployability provisions of 38 
C.F.R. § 4.16(c) (1986) then in effect at the time, and 
because it failed to refer the case to the Director of the VA 
Compensation and Pension Service for additional 
consideration.  The veteran's contention was that because the 
RO committed the aforementioned errors, it prevented itself 
from arriving at the only possible factual and legal 
conclusion: that the veteran's PTSD was totally disabling.

As previously discussed, the veteran had previously appealed 
the determinations of the RO in its December 1986 rating 
decision, and the December 1986 decision was thereafter 
affirmed in its entirety in an August 1988 Board decision.  
38 C.F.R. 
§ 20.1104 (1999) addresses the finality of determinations of 
the agency of original jurisdiction (i.e., the RO) affirmed 
on appeal, and states that when a determination of the agency 
of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the 
final appellate decision.  An appellant may therefore still 
assert a claim of C&UE under 38 C.F.R. § 3.105(a) (1999) of a 
prior, unappealed RO decision, but not of one which has been 
affirmed by the Board.  See Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  However, under the circumstances of this 
case, where the December 1986 RO rating decision was appealed 
to and affirmed by the Board in August 1988 and thus subsumed 
by the Board's decision, no claim of C&UE under 38 C.F.R. 
§ 3.105(a) exists as a matter of law with respect to that 
particular RO decision.  See Smith at 1527; Duran v. Brown, 7 
Vet. App. 216 (1994); see also Talbert v. Brown, 7 Vet. App. 
352 (1995).  Therefore, discussion of what constitutes clear 
and unmistakable error is obviated by the foregoing.

Given the foregoing, then, relative to each of the veteran's 
above-cited allegations of error involving the December 1986 
RO rating decision and since the law rather than the evidence 
is dispositive of the resolution of this issue of appeal, the 
claim of whether such rating decision, in granting a 70 
percent rating (instead of the maximum benefit) for PTSD 
involved C&UE, is without legal merit and is, accordingly, 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

As the December 1986 RO rating decision granting a 70 percent 
rating for PTSD is immune to collateral attack, the claim of 
clear and unmistakable error with respect to this issue is 
dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

